Citation Nr: 0421679	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  94-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected lumbosacral sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

REMAND

The veteran served on active duty from August 1977 to 
December 1985.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The Board first considered the issue here on appeal in May 
1998, and remanded the claim for additional development.  
Unfortunately, a second remand is necessary.

The record reflects that the veteran injured his back several 
times during service and is service-connected for lumbosacral 
sprain.  He re-injured his back rather severely in May 1992 
and is now diagnosed as having left transverse process 
fractures at L1 to L3 in addition to lumbosacral sprain.  X-
rays of the lumbar spine performed in August 1990, prior to 
the non-service connected back injury, reflect only minimal 
degenerative joint disease with normal alignment of the 
lumbar spine, no fracture or dislocation; it was noted at 
that time that there had been no change since x-rays 
performed in September 1988.  Medical evidence of record also 
shows that the veteran has been treated for depression 
following his 1992 lumbar spine fracture.  

Service medical records reveal that the veteran reported 
depression at his entrance examination in June 1977; however, 
it was determined to be non-disqualifying.  Complaints of 
headaches and fatigue were noted to be due to stress in 
January 1979, a diagnostic impression of depression with 
somatization was rendered in May 1979, depression with 
somatization was noted in July 1981, a history of depression 
was noted in February 1982, and the veteran was referred for 
a mental health examination in August 1982 due to his 
reported history of depression.  In November 1982, the 
veteran was seen by a psychiatrist with complaints regarding 
domestic disputes; the assessment was domestic discord and 
rule-out personality disorder.  A mental health treatment 
note dated in December 1984 includes the finding that there 
was no evidence of depression, anxiety or psychosis.  
Examination in the mental health clinic following a positive 
drug test in October 1985 includes the finding of no 
diagnosis.  A medical evaluation report dated in November 
1985 includes the opinion that the veteran's "emotional 
issues are more important in eval."  Another notation in 
November 1985 reflects that the veteran had a negative 
attitude and was resentful during his wait for an 
administrative discharge from the service.

Post-service medical evidence includes the opinion by several 
health care professionals that the veteran's currently 
diagnosed depression is related to his complaints of physical 
pain.  When the Board remanded this matter in May 1998, it 
requested that a psychiatrist review the claims folder, 
examine the veteran, and render an opinion as to whether the 
current psychiatric disability is at least as likely as not a 
result of service and/or service-connected disability as 
opposed to the post-service back injury that is not service-
connected.  Unfortunately, the examiner did not render the 
opinion requested.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 1991). 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Consequently, this claim must 
be remanded for the originally requested medical opinion.  In 
the respect, if the examiner cannot give the requested 
opinion without examining the veteran, the veteran is hereby 
notified that it is his responsibility to report for 
scheduled examinations and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

The Board also notes that the veteran requested a hearing 
before the Board in his VA Form 9, Appeal to Board of 
Veterans' Appeals, filed in May 1994.  In August 1995, it was 
noted in a Report of Contact that he wanted an RO hearing 
because a hearing before the Board had not been scheduled.  
The RO hearing was held in January 1996.  In September 2003, 
however, the veteran requested an update on his appeal and 
alluded to an outstanding request for hearing.  As such, upon 
remand the RO should determine if the veteran desires a 
personal hearing before the Board.

Therefore, this matter is REMANDED for the following action:

1.  The RO should determine if the 
veteran wants a hearing before the Board 
and, if so, coordinate the scheduling of 
such a hearing.

2.  The veteran's claims folder should be 
returned to the psychiatrist who examined 
the veteran in February 2004. The 
examiner should answer the following 
questions for the diagnosis of "major 
depressive disorder, in partial 
remission": (1) Was this disorder 
present during active military service?  
If so, is it undebatable that it 
preexisted military service?  If so, is 
it undebatable that there was an increase 
in disability during military service?  
(2) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that it is proximately due to or the 
result of service-connected lumbosacral 
sprain as opposed to the non-service-
connected fractured vertebrae.  The 
examiner should comment on (a) the 
veteran's service medical records as 
outlined above, (b) the findings of only 
minimal physical disability prior to May 
1992, (c) the complaints of depression 
following the May 1992 severe back 
injury, and (d) the veteran's history of 
somatization.  All opinions expressed 
must be supported by complete rationale.  
If the examiner determines that another 
examination is required, the RO should 
schedule such an examination.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




